—Judgment unanimously affirmed. Memorandum: The suppression court properly determined that the warrantless entry of the apartment occupied by defendant and his codefendant was justified by exigent circumstances (see, People v Jackson, 203 AD2d 956). There is no merit to defendant’s contention that evidence seized following that entry should have been suppressed.
Likewise without merit are defendant’s contentions that the proof is legally insufficient to support the jury’s verdict with respect to assault in the first degree and robbery in the first degree and that the verdict is contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Jackson, supra). (Appeal from Judgment of Onondaga County Court, Burke, J.—Assault, 1st Degree.) Present—Pine, J. P., Balio, Lawton, Callahan and Davis, JJ.